Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 12, 2019

The Court of Appeals hereby passes the following order:

A20A0199. DONALD LEON ADAMS, JR. v. THE STATE.

      A jury convicted Donald Leon Adams, Jr., of driving under the influence (less
safe) and reckless driving. Adams filed a motion for new trial, which the trial court
denied on April 10, 2019. He then filed this direct appeal on May 16, 2019. We,
however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Adams’s notice of appeal, filed
36 days after entry of the order he wishes to appeal, was untimely. Accordingly, this
appeal is hereby DISMISSED for lack of jurisdiction.
      To the extent that Adam’s right to appeal was frustrated by his counsel’s failure
to file a timely notice of appeal, he may be entitled to an out-of-time appeal. See
Rowland, 264 Ga. at 875-876 (2). He therefore is informed of the following in
accordance with Rowland:
      This appeal has been dismissed because you failed to file a timely notice
      of appeal. If you still wish to appeal, you may petition the trial court for
      leave to file an out-of- time appeal. If the trial court grants your request,
      you will have 30 days from the entry of that order to file a notice of
      appeal referencing your conviction. If the trial court denies your request,
      you will have 30 days from the entry of that order to file a notice of
      appeal referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Adams and
to his attorney, and the latter also is DIRECTED to send a copy to Adams.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/12/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.